CM/ECF-GA Northern District Court                                   https://gand-ecf.sso.dcn/cgi-bin/GANDc_mkmin.pl?721694372485046-...
                         Case 1:19-cv-02817-MLB Document 48 Filed 04/30/20 Page 1 of 1




                                                    1:19-cv-02817-MLB
                                    Royal et al v. Goodfella's Pizza & Wings, Inc. et al
                                              Honorable Michael L. Brown

                                Minute Sheet for proceedings held In Open Court on 04/30/2020.


              TIME COURT COMMENCED: 10:05 A.M.
              TIME COURT CONCLUDED: 11:15 A.M.                     COURT REPORTER: Jana B. Colter
              TIME IN COURT: 1:10                                  DEPUTY CLERK: Benjamin Thurman
              OFFICE LOCATION: Atlanta

         ATTORNEY(S)                David Black representing Carolyn Royal
         PRESENT:                   David Black representing Melvin Hannans
                                    David Black representing Treana Dorsey
                                    David Black representing Trmeka Mathis
                                    Alcide Honore representing Goodfella's Pizza & Wings, Inc.
                                    Alcide Honore representing J&H Holding Company LLC
                                    Alcide Honore representing Bryan Dorsey
                                    Alcide Honore representing Charles Hughes
                                    Alcide Honore representing Chris Berry
                                    Alcide Honore representing Crystal Betts
                                    Alcide Honore representing Edgerrin James
                                    Alcide Honore representing Rodney Hill
         PROCEEDING
                                    Motion Hearing(Motion Hearing Non-evidentiary);
         CATEGORY:
         MOTIONS RULED              [35]Motion to Dismiss DENIED
         ON:                        [38]Motion for Contempt DENIED
                                    [40]Motion for Attorney Fees GRANTED

         MINUTE TEXT:               Hearing held regarding Defendants' [35] Motion to Dismiss and [38]
                                    Motion for Contempt, and Plaintiffs' [40] Motion for Attorneys' Fees.
         HEARING STATUS:            Hearing Concluded




1 of 1                                                                                                             4/30/2020, 12:07 PM
